September 1, 2015


                         NO.03-14-00230-CV



                                IN THE


         TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




                        Elsie 0. Jones, Appellant

                                   v.



                  Jose G. Ramirez-Rodriquez, Appellee



       FROM THE COUNTY COURT AT LAW N0.2 OF TRAVIS COUNTY
   NO. C-l-CV-13-002528, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING




              APPELLANT'S MOTION FOR REHEARING



FREY, NAVARRO & WHORTON, P.L.L.C.                              PRO SE,
Ms. Monica Jo Quinene Aguon                            Ms. Elsie O. Jones
Texas Bar No. 24073827                              2347 Douglas Street
Address: Trinity Plaza I, Suite 550                      # 6106
750 E. Mulberry Avenue                              Austin, Texas 78741
San Antonio, Texas 78212            Telephone: (512) 809-7698
Telephone: (210) 732-9800 Email:kevinandelsiejones(5)yahoo.com
Fax: (210) 568-6871
Email Address: monica(5)fnwlawfirm.com


ATTORNEY FOR APPELLEE,                         PRO SE FOR APPELLANT
JOSE G. RAMIREZ-RORIGUEZ,                     ELSIE 0. JONES
APPELLEE                                      APPELLANT


                                                               /received^
                           COVER SHEET                             SEp Qnm
                                                                 THIROCOURI OF APPEALS.
                                                                \_jFFFRgVD.KYLE /
                         NO.03-14-00230-CV



                                 IN THE


          TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




                         Elsie 0. Jones, Appellant

                                    v.



                   Jose G. Ramirez-Rodriquez, Appellee



        FROM THE COUNTY COURT AT LAW N0.2 OF TRAVIS COUNTY
   NO. C-l-CV-13-002528, HONORABLE ERICSHEPPERD, JUDGE PRESIDING




              APPELLANT'S MOTION FOR REHEARING



FREY, NAVARRO & WHORTON, P.L.L.C.                               PRO SE,
Ms. Monica Jo Quinene Aguon                            Ms. Elsie 0. Jones
Texas Bar No. 24073827                               2347 Douglas Street
Address: Trinity Plaza I, Suite 550                       # 6106
750 E. Mulberry Avenue                               Austin, Texas 78741
San Antonio, Texas 78212                   Telephone: (512) 809-7698
Telephone: (210) 732-9800 EmaihkevinandelsieinnesOvahno.rnm
Fax: (210) 568-6871
Email Address: monica(5)fnwlawfirm.com


ATTORNEY FOR APPELLEE,                         PRO SE FOR APPELLANT
JOSE G. RAMIREZ-RORIGUEZ,                      ELSIE 0. JONES
APPELLEE                                      APPELLANT



                            COVER SHEET
                                    No. 03-14-00230-CV

                                      ELSIE 0. JONES

                                        Appellant,

                                            v.



                               JOSE G. RAMIREZ-RODRIGUEZ

                                        Appellee.



                             INDENTITY OF PARTIES & COUNSEL


 Elsie 0.Jones, Appellant, certify that the following isacomplete list ofthe
 parties, and their attorneys, who havean interest in the out come ofthis
 lawsuit:

 Parties:

 Elsie 0. Jones                                  Plaintiff/Appellant
Jose G. Ramirez-Rodriquez                    Defendant/Appellee
Attorneys:

Pro Se:                                     Trial and Plaintiff/Appellant
Elsie 0. Jones                                    pro ge
2347 Douglas Street
#6106
Austin, Texas 78741
Telephone: (512) 809-7698
Email Address: l                        No. 03-14-00230-CV

                           ELSIE 0. JONES

                             Appellant,

                                 v.



                   JOSE G. RAMIREZ- RODRIGUEZ

                             Appellee.



              APPELLANT'S MOTION FOR REHEARING



Appellant, Elsie 0. Jones, submits this motion for rehearing in
response to the opinion issued by the Court on August 21,2015,
and requests that the Court consider the following issues:
                  ISSUES PRESENTED FOR REVIEW


Issue 1: The court of appeals erred in when a party legal and
factual sufficiency challenges the appellant construing pro se brief
and liberally.

Issue 2: The court of appeals erred when it states the party with
the burden of proof attacks the legal sufficiency of the evidence to
support a jury findings and the party must demonstrate on appeal
that the evidence establishes as the matter of law.

Issue 3: The court of appeals erred when it states the party attacks
the factual sufficiency of an adverse finding on an issue which has
the burden of proof must demonstrate on appeal that the adverse
findings against the great weight and preponderance of the
evidence.


Issue 4: The court of appeals erred from not reviewing all the
evidence in the entire record.


Issue 5: The court of appeals erred in finding that there were
evidence to support the jury's answer to question 1, regarding the
negligence.

Issue 6: The court of appeals should have rewarded the appellant
damages due to Tex. Trans. Code Ann. 545.062 (Vernon 2003).

Issue 7: The court of appeals erred in the Evidence of Tortious
Interference as the matter of law.

Issue 8: The court of appeals erred in the listing of elements of
negligence to include legal duty owed to plaintiff, breach of duty,
and damages proximately caused by breach. Texas Statutes:
Obstructing 38.05 Destroying Evidence Abstraction of Justice
hindering the investigation.

Issue 9: The court of appeals erred in favorable to the jury's finding
no negligence as the matter of law when the appellant file for not
with standing the jury's verdict.
Issue 10: The court of appeals erred with affirm with the trial court
with offer of proof and bill of exception when the appellant filed for
motion for a new trial.


Issue 11: The court of appeals erred with their was no evidence of
Rodriguez legally responsible for the children.

Issue 12: The court of appeals erred with there is no credited
evidence that the police investigation did not lead to the issuance
of a citation or ticket.
                        STATEMENT OF FACTS


Appellant, Elsie O. Jones, (Jones), plaintiff, stated the Appellee, Jose
G. Ramirez-Rodriguez (Rodriguez), on April 3rd, 2012 the appellee/
defendant had damages on Jones vehicles 2007 Blue Kia Optima on
the driver's side rear end and left side bumper and which was
legitimately parked in a specifically allotted to Jones due to her
disability status, causing damages to Jones vehicle.

While Jones did not directly see the Rodriguez hit the car, a
panoply of circumstantial evidence before and after the event
point to the fact that Rodriguez points to the fact that Rodriguez
did indeed hit Jones vehicles.

To begin with, Jones plainly saw Rodriguez vehicle parked next to
hers. Thereafter, Jones daughter later arrived home and informed
Jones that somebody had hit Jones car.

Jones later saw that Rodriguez vehicle was also damaged, and the
nature of the damage fits perfectly with the type of damage on
Jones car under the circumstances where the Rodriguez had hit
Jones car.

Subsequent to the incident, and after Jones had instituted a legal
action to seek relief for the damage to Jones car. The Rodriguez and
Jones family engaged in a concatenation of the activities to taunt
Jones and to stress her out beyond measure. The first of such
activities is that on or about Sunday, the 28th, 2012, Jones saw
Rodriguez's children on top of her car, jumping up and down. Jones
later discovered that her car had been scratched and dented and
tires air let and mess up the tire pressure system out on both
vehicles were damaged.

Jones reported the matter to the police who advised her to annex
her claims with that of her pending damage claims.

Later, Rodriguez developed the habits of parking at the Jones
allotted parking spot, all with the manifest intent causing the Jones
her further aggravation, frustration and anxiety and threat plus
undesirable behavior and irreparable damages. (CLK REC- P. 233-
235)

The foregoing aptly prescribes the actions of a person who, after
damaging Jones property, went further to engaged in willful
conduct to cause her emotional distress. (CLK REC-P. 260-293),

Miscellaneous documents with Exhibit A.

The court allotted independent expert Mr. David Hall to measure
and inspect the Rodriguez vehicle and there were total of (3)
scheduled appointment times to inspect and do measurement on
the Rodriguez vehicle but each time the independent expert Mr.
David Hall set the appointments up for the inspection and
measurement they were cancelled by the Rodriguez cancelled the
inspection and measurement and on that date the counsel said that
the Rodriguez was not available but Jones saw him outside moving
his vehicles from one spot to another.

These inspection and measurement would have determined if the
Rodriguez was at fault but it was hindered and the jury awarded a
take nothing judgment in favor of the Rodriguez they have no
evidence to show the jury if his vehicle had the plaintiffs paint on
his vehicles at all.


The presiding judge Eric M. Shepperd asked the "counsel for any
evidence: and they replied none judge." (RPT REC- Volume 3 of 3
Volume 1-20 pages exhibit #2)

On the page #9 Alex and Rodriguez are sitting together under a
tree across the street in front of building #7, and page #10 and 11
Alex walking; #12 Rodriguez's vehicle is parked across the Jones
allotted parking space with chain under the bumper and #13
Rodriguez's vehicle with the Jones paint on his bumper; Page #16-
18 Rodriguez vehicle with chain holding bumper; parked across
the Jones allotted parking spot and the page #20 Alex again behind
the Jones vehicle with the kids he is pushing in the back.
                             ARGUMENT




                      ARGUMENT & AUTHORITIES


Appellant/Plaintiff, Elsie 0. Jones, first argument challenges the

legal and factual sufficiency of the jury's findings of negligence and

liability on personal damages and allotted parking space and

parental liability.

This case depends on Jones and her husband credibility, as

Negligence claims. Jones is credible because her and her husband

Did give a consistent testimony. The court of appeal and the trial

Judge and the jury should have justified in the findings of Jones's

credibility. Because this Court should refrain from judging the

credibility of witness that is the role of the jury this Court should

overrule Rodriguez take nothing judgment negligence claim.

Reply to Issue 1: The court of appeals erred when a party legal and
factual sufficiency challenges the appellant construing pro se brief
and liberally.

Judicial Bias- Texas Code of Judicial Conduct:

The role of the judiciary is central to American concept of justice

and the rule of the law. The judge is an arbiter of facts and law for

the resolution of disputes and a highly visible symbol of
government under the rule of law. Canon (3) Performing the Duties

of Judicial office Impartially and Diligently. Canon (3)b(5),6-7; A

judge shall perform judicial duties without bias or prejudice.

The disposition of a judge, or arbitrator, prospective jurors, or

any one making a judicial decision, against one another, or in favor

on one of the party or a class of person. However, we hold pro se

litigant to the same standards as licensed attorneys and require

them to comply with applicable laws and rules of procedure. To

do so would be to give a pro se litigant a unfair advantage over a

litigant who is a represented by counsel. [Holt, 990 S.W.2d at 755]

Reply Issue 2 -5:The court of appeals erred when it states the party

with the burden of proof attacks the legal sufficiency of the

evidence to support a jury's findings and the party must

demonstrate on appeals that the evidence establishes as the

matter of law. A court must first examine record for evidence

support verdict, ignoring all evidence to the contrary. If there is

no such evidence, the court then examine the entire record to

see if the contrary. An Appellant court reviewing a verdict legal

sufficiency start by considering all the evidence or only part.

Rules and Reasons compel that evidence must be credited or
discarded where it support a verdict or contradicts it. The scope of

review the appellant court must view the evidence in the light

favorable to the verdict crediting favorable evidence if reasonable

jurors could disregarding contrary evidence unless reasonable

jurors could not. In its legal sufficiency review, the court refused to

consider that of all the evidence, only consider that evidence which

viewd in its most favorable light, support the jury's findings and

they disregards all the other evidence which would have lead to a

contrary result. The duty ofthis Court [is] to examine and consider

all of the evidence in controlling issue, in doing so decide is then

enduce of probative value to support the answers made by the jury

to the issue. The reviewing court must reject all evidence

favorable to the plaintiff in error, and consider the facts and

circumstances which sustain the verdict. There is some evidence

that Jones certain occur, there is some evidence that it did not.

Jones and her husband testified that relied on the evidence. If the

jury accept this evidence is true. That the court of appeals

acknowledge the general rule that the trier of fact is the sole

judge of the credibity of the witness and the weight to be given

their testimony, however where there is evidence on a issue and
and no evidence is to contrary, the court of appeals held that the

trial court has no right to disregard the evidence and decide the

case in accordance with its own wishes.[Mack v. Moore, 669 S.W.2d
415 (Tex. App-Houston 1st Dist.) 1984, no writ]

Reply Issue 6-8: The court ofappeals should have rewarded the

Appellant damages due to Tex. Trans. Code Ann 545.062 Vernon 2003.

Due to Transportation Code, Title 7: Vehicle and Traffic, Subtitle: Rule

of the Road, Operation and Movement ofVehicles, The court of appeals

erred in the evidence of Jones allotted parking space privileged parking

and Rodriguez original answer to the court in his statement he did not

see Jones vehicles fail in the transportation code ann. sec.545.062 fail

to maintain an assured clear distance between the two vehicles so that

considering the speed ofthe vehicles, traffic, and the conditions of the

highway, the operator can safely stop without colliding with the

proceeding vehicle or veering into another vehicle, object, or person, on

or near the highway; An operator of a truck or a motor vehicle drawing

another vehicle who is on a roadway outside a business or residential

district and who is following another truck or motor vehicle drawing

another vehicle shall, if conditions permit, leave sufficient space

between the vehicles so that a vehicle passing the operator can safely
enter and occupy the space. [Acts 1995, 74th Leg., ch. 165, Seel eff.

Sept 1,1995] Jones and her husband testified that Rodriguez was

parked next to Jones vehicle. In Rodriguez orginial answer that Jones

vehicle was not their when he left home, and his wife was with him

but no testimony from his wife stating she was with Rodriguez when he

left home. No one to testified on his behalf considering his orginial

answer. [CLK REC P. 140] Evidence showing Rodriguez parking next to

Jones' vehicles [CLK REC P. 267-293] The officer issue both Jones and

Rodriguez Driver's Crash Report. [CLK REC P. 321 -328] Evidence

Showing and supporting Jones damages. The Evidence of Tortious

Interference as the matter of law, ACS Investors, Inc. v. Mclaughlin, 943,

S.W. 2d 426,430 (Tex. 1997) At common law, a defendant is liable

to pay damages in tort for action intended to interference with the

plaintiffs contractual relations with the third party. Named Mr. David's

Hall Independent Expert, where the court granted the appointed named

expert. In an intentional interference claim, the burden is on the

plaintiff to prove the elements of the claim rather then on the defendant

to prove that its acts were justified. To prevail on the claim, plaintiff

must prove four elements. (A) that a valid contract existed, (B) that the

defendant had knowledge of the contract; (C) that the defendant acted
intentionally and improperly; and (D) that the plaintiff was injured by

the defendant actions. [United Truck Leasing Corp. v. Geltman, 406

Mass,811,812,551 N.E. 2d 20n.6 mass 1990] Tortious interference

also known as intentional interference with contractual relation.

In the common law of torts, occurs when a person intentionally

damages the plaintiffs contractual, other business relationship. [CLK

REC P. 184 -223,464-479] (a) tortious interference with contract rights
can occur



where the tortifeasor convince a party to breach the contract against

plaintiff, (b) where the tortifeasor disrupts the ability of one party to

perform his obligations under the contract, there by preventing the

plaintiff from receiving the performance promised. Holding negligent

interference with prospective advantage actionable when risk harm

was foreseeable. [Union Oil Co. v. Oppen. 501 F, 2d 558 9th cir. 1974]

This a mirrors our prior jurisprudence, which provide jury, "has several

alternatives available when presenting with conflicting evidence,

because one witness and disbelieve others may resolve inconsiotencies

in the testimony of any witness, and may accept that testimony over that

of experts. [Mc Galliard v. Kuhlmann 722 S.W. 2d 694,697, Tex. 1986]

jurors cannot disregard a party's reliance on expert opinions. There are



                                                                     10
several court cases that cites this proposition. Neither supports the court
analysis. It report that the jury as the fact finder of fact, should

appropriately resolve factual disputes regarding a party's reliance

on hired expert. [Provident Am Ins. Co. v. Castaneda 988 S.W. 2d, 189,

194-95, Tex. 1998] In the legal sufficiency analysis and concluded there

was no evidence that the defendant acted in bad faith. [State farm Lloyds

v. Nicolum, 951 S.W. 2d 444;-448-50 Tex. 1997] By an expert which is

possibly would have change the decision. The test from the designated

expert and his history as expert Mr. David Hall would have used the

findings, if Rodriguez was at fault. Abstraction of Justice, hindering the

investigation to Penal Code; Destroying Evidence [CLK REC P.184-
233,464-47]

Texas Statues: Obstructing 38.05; to destroy even one thing to prevent

hindering from being investigated or inspected. Obstruction of Justice

generally requires some affirmative action, and not merely a failure to

assist law enforcement. However the related concept of"contempt of the

court might apply if you fail to comply with a court order. Blockage and

something that obstructs. A criminal offense that involve interference

through words or actions, until the proper operations of a court or

officer's of the court shall be guilty of an offence. Persons are charged

under this statute based on allegations that a defendant intended to


                                                                    11
interfere with an official proceeding by doing things such as destroying
evidence.


Reply Issue 9-12: The reviewing court erred in favorable to the jury's

Findings no negligence as the matter of law when the appellant filed

For no withstanding the jury's verdict. Jones filed a Motion for not with

Standing the jury's verdict. There was an objection to the jury's findings

Concerning for the findings of fact and conclusion of law in the

[CLK REC P. 411,415; 551] Not withstanding and Motion for New Trial.

The court disregard all the evidence contrary to the trial courts finds,

And if there is any remaining evidence which would support the verdict

or judgment the trial courts judgment must be up held. But if not the

removal of all the contrary evidence this court find as absence of any

evidence which would support the verdict or judgment a contrary

conclusion to the verdict or judgment is required as a matter of law.

A notice of appeals was filed with the trial clerk within 10 days after the

date of the judgment and not withstanding the jury's verdict and a

motion for a new trial by Jones that is required by the Texas Rules of

civil Procedure Rule 353. The record contains not only the findings of

facts and conclusion of law but also a transcript and a statement of facts.

Jones in her brief filed in the court of appeals attacks the judgment of the


                                                                    12
Trial court because the evidence is not sufficient to support the
judgment granting appellee favor a take nothing judgment. Texas rule

of civil procedure it longs been the rule in order to review on appeal it

was not necessary that exceptions to findings of fact and conclusion

of law had been taken where there was a statement of facts in the

records. The trial court failure because their was an issue to the jury

as to whether a removal permit. The court of appeal held that the trial

court was not required to submit as issue to the jury or this matter or

because Jones testimony was positive and concerned a matter which the

Jury could have contradicted had it been untrue. We hold since there

was testimony which tended to discredit or impeach, Jones testimony

the credibility of her testimony was for the jury to pass upon, and as

issue of fact was raised which should have been submitted to the jury.

Concerning the offer of proof and bill of exception Jones filed in the trial

Court on February 24th,2014 in trial court transcript volume 2 of 3

p. 29-34. There was an exception as to the exhibits Jones sought to admit

during trial. Jones stated that the lease agreement is another account

where Rodriguez was parent liability and its showing. The trial court

asked Jones if she is admitting the lease Rodriguez lease, Jones replies it

is to show reliable and responsible. An offer of proof is a disclosure


                                                                     13
made out of the hearing of the jury, or the substance, purpose, and
relevancy of evidence the offering, party seeks to introduce. Evid. C. 354

There is a reason to offer of proof; (a) to testified to the judge before a

ruling is made to admit the evidence; (b) to testified to the judge after a

ruling is made to reconsider the ruling and; (c) to create a record for

appeal that the judge was specifically aware of the native of the evidence

being excluded. Rule 103 provides that an offer of proof must be made

before the jury is charged. Jones demonstrate the nature of the evidence

until enough specificity so that the appellant court can determine its

admissibility. Jones were the witness to stand in testimony in question

and answer form. The evidence was mark in exhibit and request its

inclusion in the record on appeal. Jones urge her admission to the

evidence a ruling must be secured in order to preserve error. The court

of appeal stated it was no harm in the exclusion of the evidence, even if

such exclusion was erroneous. Informal bill is a tool of error

preservation and is used to inform the appellant court of the substance

of evidence which the trial court refused and that something that was

not permitted into evidence at trial. A formal bill of exception provides

proof of something that occurred at the trial but isn't reflected in the

records. There is no magic words which should be used in a formal bill


                                                                     14
the rules do require that the bill be sufficient specific which Jones used
to make the trial court aware of which of the trial courts actions or

ruling is being complained of in Jones brief. No evidence of Rodriguez

was responsible for children. This is why the lease agreement was offer

of proof to the trial judge to show proof children is in the household of

Rodriguez and during Jones original petition for temporary retraining

order and temporary injunction and permanent injunction order and

damages done by Rodriguez and his family which states them in his

household due to not to be able to add no new cases to the case which

is already in court as Jones was instructed to do by the police to as the

judge to amend them into the ongoing case but was not able to but the

family were still included as Rodriguez responsible for any one in his

household and the damages they sought to do or obtained to do. The

court of appeal stated that there was no credited evidence issuance of

a citation or ticket. Jones and Rodriguez were both issue a Vehicle Crash

Report to fill out and return in ten days. Jones turned her vehicle crash

report which was given to both Jones and Rodriguez. Rodriguez never

turn his vehicle crash report in as instructed. The CR-2 must be filled

with TxDOT not later than 10th day after the date of the crash. A person

commits an offense if the person does not file the report with TxDOT.


                                                                    15
Jones vehicle crash report is in [CLK REC P. 93 -103]

                                  PRAYER:


For this reasons stated in the motion, appellant Elsie O. Jones asks the

Court to grant this motion for rehearing, withdraw its opinion, reverse

the trial court's judgment, and either render judgment for appellant

Elsie 0. Jones or reverse and remand for new trial. Including any

alternative relief (prayer for appellant's brief) Only the relief requested

can be granted by the court.


                         Respectfully submitted,


                                PRO SE PLAINTIFF
                               ELSIE 0. JONES
                         2347 DOUGLAS STREET
                                  #6106
                          AUSTIN, TEXAS 78741
                               (512) 809-7698
            EMAIL ADDRESS: kevinandelsieiones(a>vahoo.com


                         PRO SE FOR APPELLANT
                               ELSIE 0. JONES
                                APPELLANT




                                                                    16
           CERTIFICATE OF COMPLIANCE WITH APPELLANT:


I certify that this document contains 3,757 words, as indicated by the

words counts function of the computer program used to prepared it, and

including the issue presented for review and statement of facts and

argument and reply issue and prayer, certificate of service, certificate of

compliance.


                            PRO SE PLAINTIFF
                              ELSIE 0. JONES
                         2347 DOUGLAS STREET
                                  #6106
                          AUSTIN, TEXAS 78741
                         (512) 809-7698
           EMAIL ADDRESS: kevinandelsiejones(a>yahoo.com


                         PRO SE FOR APPELLANT
                              ELSIE 0. JONES
                               APPELLANT



                   rlfaii Ov*)oimi




                                                                   17
I hereby certify that a true and correct copy of the foregoing instrument
was served on the counsel of records in this appeal in with the Texas
Rules of Civil and Appellant Procedure by certified mail and return
receipt requested, on the 31st day of August 2014 as follows.

FREY, NAVARRO & WHORTON P.L.L.C.
MS. MONICA JO QUINENE AGUON
Texas Bar No. 24073827
Address: Trinity Plaza I, Suite 550
750 E. Mulberry Avenue
San Antonio, Texas 78212
Telephone: (210) 732-9800
Fax: (210) 568-6871
Email Address: monica(5)fhwlawfirm.com



ATTORNEYS FOR APPELLEE
JOSE G. RAMIREZ-RODRIGUEZ
APPELLEE




                              •^Ol]^=>
                         PRO SE FOR APPELLANT
                              ELSIE O. JONES
                               APPELLANT




                                                                  18